Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is Na et al (“Speeding Up Convolutional Nerual Network Training with Dynamic precision Scaling and Flexible Multiplier-Accumulator”) which teaches “a memory for storing data (page 5, fig. 7B SRAM), the data comprising data to be operated (page 2, fig. 3 and sec 3.1, data passed through to be stored and operated on), intermediate operation result (sec 3.1, resulting data output by the layer sequence considered intermediate operation result), final operation result (sec. 3.1 resulting data of a forward pass), and data to be buffered of a neural network (sec. 3.2, learnable parameters); a data width adjustment circuit (control engine in fig. 7b) for adjusting the width of the data to be operated, the intermediate operation result, the final operation result, and/or the data to be buffered (section 2, 3.1, and 3.2 the bit width is adjusted for the parameters of the neural network and for the data blobs input to and output from a layer); an operation circuit for operating the data to be operated of the neural network (fig. 7b, systolic array of flexible MAC); and a control circuit for controlling the memory, the data width adjustment circuit, and the operation circuit (fig. 7a, flexible MAC engine);” as claimed. However, the major difference in the claims not found in the prior art of record is that the memory comprises: 
an input storage circuit, configured to store the data to be operated in the neural network; an output storage circuit, configured to store the intermediate operation result and the final operation result; and a buffer circuit, configured to buffer the data; wherein the input storage circuit comprises: a neuron storage circuit, configured to store neuron parameters; and a synaptic storage circuit, configured to store synaptic parameters; the output storage circuit comprises: an intermediate operation result storage sub-circuit, configured to store the intermediate operation result; and a final operation result storage sub-circuit, configured to store the final operation result; as recited in claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182